Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the amendment filed April 27, 2022, claims 1, 16 and 31 has been amended, and claims 1, 16-18, 21-31, 46-48, and  51-60 are currently pending for examination.   

Response to Arguments
Regarding 35 U.S.C. 103 applicant’s arguments, see page 16 -  page 17 (all), filed April 27, 2022, with respect to claims 1,2, and 4-10  have been fully considered and are not persuasive.   
Applicant’s arguments with respect to claims 1, 16, 31, and 46 have been considered but are
                  moot because the arguments do not apply to the reference being used in the current rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Hence a new ground of rejection is further presented in view of Uchiyama (US Pub. No.:2020/0084811).

Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 16-17, 28-29, 31, 46-47 and 58-59 are rejected under 35 U.S.C. 103 as being unpatentable over Intel (INTEL CORPORATION: "Sidelink Resource Allocation and Configuration for Wearable and loT Use Cases", R1-170733, 05-2017, IDS 2/18/2020), and further in view of KHORYAEV (PCT/US2015/066152, published as WO2016/182601, and further published as US Pub. No.:2018/0146494), and further in view of Uchiyama (US Pub. No.:2020/0084811).
 
As per claim 1, Intel disclose An apparatus (see Fig.1, Fig.2, eNB) comprising: a base station(see Fig.1, Fig.2, eNB), the apparatus further comprising:
 a transceiver (see Fig.1, Fig.2, eNB with a transceiver for sending and receiving to and from eRelay UE) that: 
transmits, to a relay unit, first resource information indicating a first resource pool for sidelink (SL) communication, wherein the first resources pool includes SL transmission resources and SL reception resources (see section 2.1, eNB directly control transmission (transmits) resources of both eRelay and eRemote UEs or via eRelay UE);
receives, from a relay unit (see Fig.1, Fig.2, Relay UE), at least two parameters selected from the group comprising: a channel state,  eNB directly control transmission (reception) resources of both eRelay and eRemote UEs or via eRelay UE, section 2.3,  eRemote UE conduct simple sidelink measurements in order to determine the best resource for sidelink reception (e.g. best frequency sub-channel) and inform the eNB / receiving/receives a channel state, and frequency resource allocation of resource pool are aligned with eRemote UE BW capabilities, i.e. separate configuration of resource pools is needed for BLLC eRemote UEs and eRemote UEs with full bandwidth capabilities, the expected payload size of UL transmission data and SL transmission and reception data of the relay unit, for eRemote UEs operating in the whole system bandwidth, clearly as is shown in Fig.1 and Fig.2, the Relay UE sends/transmits the sidelink measurements and the Remote UE bandwidth needs/capabilities to the eNB, the eRelay UE decide on its own how to utilize sidelink resources that are not expected to be used for UL transmission towards eNB, eRelay UE control eRemote UE transmission resources).
a processor (see Fig.1, Fig.2, eNB with a CPU) that determines a first resources pool for sidelink (SL) communication (see section 2, multiple pools are configured by eNB for sidelink operation), wherein the first resources pool includes SL transmission resources and SL reception resources and the first resource pool is determined based on the channel state, an expected payload size of UL transmission data and SL transmission and reception data of the relay unit, a traffic type, a traffic period, a traffic priority, a traffic payload size, or some combination thereof (see section 2,  resources for sidelink transmission/reception are assigned to narrow-band Remote UEs either by eNB or Relay UE under eNB control, and 2.1, eNB controlled resource allocation, eNB directly control transmission (reception) resources of eRelay UE, and section 2.3, eNB receives sidelink measurements and eNB control sidelink transmission and reception resources for both eRelay and eRemote UEs, determined based on the sidelink measurements / the channel state ); and 
wherein the transceiver transmits resource information indicating the first resource pool for SL transmission and reception to the relay unit (see Fig.1, Fig.2, eRelay UE / a relay unit, see section 2, 2.1, eNB controls sidelink transmission and reception resources for eRelay UE, the pool is configured by eNB for sidelink operation, and UE select pool and resource within a pool for transmission / the first resource pool, also the eNB control signaling / the semi-static signaling is used to configure multiple UE-specific sidelink transmission/reception patterns (e.g. resource pool) / indicating the first resource pool for SL, see also section 2.1 Proposal 3, eNB configure/control sidelink and cellular link monitoring occasions for eRelay and eRemote UEs on top of sidelink resource pool configurations / transmits resource information indicating the first resource pool for SL).

Although Intel disclose receiving a channel state and determines a first resources pool for sidelink (SL) communication;

Intel however does not explicitly the alternate limitations of  the transceiver that receives a ratio, a buffer status of a relay unit, a buffer status report of one or more remote units, a first buffer state of uplink (UL) transmission of the relay unit, a second buffer state of sidelink (SL) transmission and reception of the relay unit, an expected payload size of UL transmission data and SL transmission and reception data of the relay unit, a traffic type, a traffic period, a traffic priority, a traffic payload size, or some combination thereof, and the first resource pool is determined based on the ratio, the buffer status of the relay unit, the buffer status report of one or more remote units, the first buffer state of UL transmission of the relay unit, the second buffer state of SL transmission and reception of the relay unit, the expected payload size of UL transmission data and SL transmission and reception data of the relay unit, the traffic type, the traffic period, the traffic priority, the traffic payload size, or some combination thereon;

KHORYAEV however disclose a transceiver that receives or some combination thereof (see para. 0030, 0059, 0075, since the relay and remote UEs can have different traffic types, additional prioritization rules can be introduced to handle different traffic types. Examples of traffic types can include cellular traffic (between the relay UE and the eNodeB), relay traffic (between the remote UE and the relay UE, or between the relay UE and the eNodeB), direct traffic (between the remote and relay UEs), and discovery traffic (between the remote and relay UEs, also since the relay and remote UEs can have different traffic types, additional prioritization rules can be introduced to handle different traffic types. Examples of traffic types can include cellular traffic (between the relay UE and the eNodeB), relay traffic (between the remote UE and the relay UE, or between the relay UE and the eNodeB), direct traffic (between the remote and relay UEs), and discovery traffic (between the remote and relay UEs), see also para. 0120, 0124), and a first resource pool is determined based on the or some combination thereon (see para. 0025, 0057, 0040, with respect to STM #1 and a Type B concurrency at the relay UE 420 (i.e., a sidelink reception (RX) and cellular TX concurrency at the relay UE 420), the eNodeB 410 directly control cellular transmissions of the relay UE 420, in order to avoid conflicts with sidelink reception at the relay UE 420, the eNodeB 410 utilize various mechanisms for managing the sidelink receptions at the relay UE 420, see also para. 0044, 0048, 0053, the eNodeB 410 can (pre-) configure two resource pools (i.e., two defined resource pools of subframes) for the relay UE 420--a first resource pool for sidelink transmissions to the remote UE 430 and a second resource pool for sidelink receptions from the remote UE 430. In other words, the eNodeB 410 can limit or resolve the relay UE 420 to only utilize certain subframes for sidelink receptions from the remote UE 430, as well as limit or resolve the relay UE 420 to only utilize certain subframes for sidelink transmissions to the remote UE 430. In another example, the eNodeB 410 can (pre-) configure a subset of Time Resource Patterns (T-RPTs) or PSCCH resources to be used for sidelink transmissions by the remote UE 430, as well as sidelink receptions and sidelink transmissions by the relay UE 420 and the remote UE 430, respectively. Also per para. 0053, higher layer signaling is used to indicate resources used for sidelink transmissions at the remote UE 430 when the remote UE 430 is in-coverage or out-of-coverage. The higher layer signaling can introduce linkage between a Mode-1 control/data pool).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the alternate limitations of  the transceiver that receives a ratio, a buffer status of a relay unit, a buffer status report of one or more remote units, a first buffer state of uplink (UL) transmission of the relay unit, a second buffer state of sidelink (SL) transmission and reception of the relay unit, an expected payload size of UL transmission data and SL transmission and reception data of the relay unit, a traffic type, a traffic period, a traffic priority, a traffic payload size, or some combination thereof, and the first resource pool is determined based on the ratio, the buffer status of the relay unit, the buffer status report of one or more remote units, the first buffer state of UL transmission of the relay unit, the second buffer state of SL transmission and reception of the relay unit, the expected payload size of UL transmission data and SL transmission and reception data of the relay unit, the traffic type, the traffic period, the traffic priority, the traffic payload size, or some combination thereon, as taught by KHORYAEV, in the system of Intel, so as to handle concurrent processes at the relay UE and the remote UE in order to avoid performance loss at the access and backhaul links when L3 based D2D relaying is applied. In other words, various techniques can be applied to prevent the relay UE from attempting to perform D2D communications and/or cellular transmissions in the same uplink subframes. By applying these various techniques, conflicts at the relay UE can be avoided (i.e., D2D and cellular communications with the eNodeB and the remote UE can be configured such that they will not occur in overlapping subframes), see KHORYAEV, paragraphs 29-30.

Although Khoryaev disclose a processor  that determines a first resources pool for sidelink (SL) communication;

The combination Intel and Khoryaev a processor that determines “a modification” to the first resources pool for sidelink (SL) communication;

Uchiyama however disclose a base station (see Fig.3, base station 100) comprising: a processor (see Fig.3, processing Unit 150) that determines “a modification” to the first resources pool for sidelink (SL) communication (see para. 0128-0129, 0141, the configuration information is set from the base station 100 at the time of assignment of the sub resource pool or the resource pool and  changed / modified { “a modification”} in accordance with the channel to be transmitted, such as Communication or Discovery, considering information such as BSR, traffic type, or priority information); and a transceiver (see Fig.3, wireless communication unit 120) transmits resource information indicating the modification to the first resource pool for SL transmission and reception to the relay unit (see para. 0128-0129, 0141, the base station 100 implements additional assignment of a resource pool or a sub resource pool in response to an addition request from relay terminal 200, the base station 100 performs resource pool assignment to the relay terminal 200 and the remote terminal 300, and the relay terminal 200 performs sub resource pool assignment to the remote terminal 300. In this case, the base station 100 assigns the resource pool alone to the relay terminal 200 and the remote terminal 300, while the relay terminal assigns the resource pool and the sub resource pool including the anchor sub resource pool, to the remote terminal 300 / transmits resource information indicating the modification to the first resource pool).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a processor that determines “a modification” to the first resources pool for sidelink (SL) communication, as taught by Uchiyama, in the system of Intel and KHORYAEV, so as to provide a new and improved communication apparatus and terminal apparatus capable of achieving enhancement in communication quality of device-to-device communication while achieving low power consumption of the device that performs device-to-device communication, see Uchiyama, paragraphs 6-9.

As per claim 16, claim 16 correspond to method of claim 1, and is rejected the same way as claim 1.

As per claim 17, the combination of Intel, KHORYAEV and Uchiyama disclose the method according to claim 16.

Intel further disclose wherein the first resources pool is a SL subframes pool including SL transmission subframes and SL reception subframes, and the resources information is information about SL subframes (see section 3, sidelink resource configuration, Fig.3, the sidelink resource pool structure is taken as a baseline for wearable and IoT use cases, without precluding additional enhancements in terms configuration settings such as bitmap sizes to configure sidelink subframes for PSCCH and PSSCH as well as sub-channel sizes, it is possible to separately configure PSCCH and PSSCH resources / a SL subframes pool including SL transmission subframes and SL reception subframes). 

As per claim 28, the combination of Intel, KHORYAEV and Uchiyama disclose the method according to claim 16.

KHORYAEV further disclose a  method according wherein the resources information is a second resources pair selected by the apparatus and transmitted to the relay unit by a downlink control signaling, and the second resources pair includes SL transmission resources and SL reception resources, and the SL reception resources are corresponding to SL transmission resources (see para. 0111, wherein the control signaling communicated to at least one of the relay UE and the remote UE indicates a set of prioritization rules that provide concurrency avoidance at the relay UE for predefined types of concurrent communications, wherein the set of prioritization rules indicate that cellular communications between the relay UE and the eNodeB are assigned a first priority level, relay ProSe traffic between the relay UE and the eNodeB is assigned a second priority level, direct ProSe communications between the relay UE and the remote UE are assigned a third priority level, and discovery communications between the relay UE and the remote UE are assigned a fourth priority level). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a method according wherein the resources information is a second resources pair selected by the apparatus and transmitted to the relay unit by a downlink control signaling, and the second resources pair includes SL transmission resources and SL reception resources, and the SL reception resources are corresponding to SL transmission resources, as taught by KHORYAEV, in the system of Intel, so as to handle concurrent processes at the relay UE and the remote UE in order to avoid performance loss at the access and backhaul links when L3 based D2D relaying is applied. In other words, various techniques can be applied to prevent the relay UE from attempting to perform D2D communications and/or cellular transmissions in the same uplink subframes. By applying these various techniques, conflicts at the relay UE can be avoided (i.e., D2D and cellular communications with the eNodeB and the remote UE can be configured such that they will not occur in overlapping subframes), see KHORYAEV, paragraphs 29-30.

As per claim 29, the combination of Intel, KHORYAEV and Uchiyama disclose the method according to claim 28.

Khoryaev further disclose wherein the second resources pair is selected by the apparatus based on one or more of a channel state, a ratio, a buffer status of the relay unit, a buffer status report of one or more remote units, a buffer state of UL transmission of the relay unit, a buffer state of SL transmission/reception of the relay unit, an expected payload size of UL transmission data and SL transmission/reception data of the relay unit, a traffic type, a traffic period, a traffic priority, and a traffic payload size (see para. 0030, 0059, 0075, since the relay and remote UEs can have different traffic types, additional prioritization rules can be introduced to handle different traffic types. Examples of traffic types can include cellular traffic (between the relay UE and the eNodeB), relay traffic (between the remote UE and the relay UE, or between the relay UE and the eNodeB), direct traffic (between the remote and relay UEs), and discovery traffic (between the remote and relay UEs, also since the relay and remote UEs can have different traffic types, additional prioritization rules can be introduced to handle different traffic types. Examples of traffic types can include cellular traffic (between the relay UE and the eNodeB), relay traffic (between the remote UE and the relay UE, or between the relay UE and the eNodeB), direct traffic (between the remote and relay UEs), and discovery traffic (between the remote and relay UEs), see also para. 0120, 0124). 

As per claim 31, claim 31 correspond to User Equipment of claim 1, and is rejected the same way as claim 1. Intel also disclose An apparatus (see Fig.1, Fig.2, Relay UE) comprising: a transceiver (see Fig. 2, Relay UE with a transceiver that receives resources information) from a network equipment (see Fig.2, receiving from eNB). 

As per claim 46, claim 46 correspond to method of claim 31, and is rejected the same way as claim 31.

As per claim 47, is rejected the same way as claim 17.

As per claim 58, claim 58 is rejected the same way as claim 28.
As per claim 59, claim 59 is rejected the same way as claim 29.


Claims 18, 21, 48 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Intel (INTEL CORPORATION: "Sidelink Resource Allocation and Configuration for Wearable and loT Use Cases", R1-170733, 05-2017, IDS 2/18/2020), in view of KHORYAEV (PCT/US2015/066152, published as WO2016/182601, and further published as US Pub. No.:2018/0146494), in view of Uchiyama (US Pub. No.:2020/0084811), and further in view of Lenovo (Lenovo, Motorola Mobility, “Sidelink resource allocation and configuration", R1-1707772, 05-2017, IDS 2/18/2020).

As per claim 18, the combination of Intel, Khoryaev and Uchiyama disclose the method according to claim 16.

The combination of Intel, Khoryaev and Uchiyama however does not explicitly disclose wherein the first resources pool is a semi-persistent scheduling (SPS) configurations pool including SL transmission SPS configurations and SL reception SPS configurations, and the resources information is information about SL SPS configurations. 

Lenovo however disclose wherein the first resources pool is a semi-persistent scheduling (SPS) configurations pool including SL transmission SPS configurations and SL reception SPS configurations, and the resources information is information about SL SPS configurations (see section 2.1, 2,2, in order to reduce unnecessary retransmission caused by half-duplex collision between the relay UE and the remote UE, the relay UE can determine the transmission and reception pattern among its paired remote UE(s) and itself. This pattern can be generated by the relay UE or the eNB based on e.g., buffer status of relay UE and/or remote UE / a semi-persistent scheduling (SPS) configurations pool including SL transmission SPS configurations and SL reception SPS configurations). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the first resources pool is a semi-persistent scheduling (SPS) configurations pool including SL transmission SPS configurations and SL reception SPS configurations, and the resources information is information about SL SPS configurations, as taught by Lenovo, in the system of Intel, Khoryaev and Uchiyama, so as to enable eNB controlled resource allocation and configuration for communication between Relay and Remote UE, see Lenovo, paragraphs 21-22.

As per claim 21, the combination of Intel, Khoryaev, Uchiyama and Lenovo disclose the method according to claim 16.

Uchiyama further disclose wherein the resources information is the first resources pool which is transmitted to the relay unit by a higher layer signaling (see para. 0164-0166,  the controller 821 activates various functions of the upper layer of the base station device 820, the controller 821 generates a data packet from data within the signal processed by the wireless communication interface 825, and transfers the generated packet via the network interface 823 / transmitted to the relay unit by a higher layer signaling).

As per claim 48, is rejected the same way as claim 19.

As per claim 51, is rejected the same way as claim 21.

Claims 22-24, 26, 30, 52-54, 56 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Intel (INTEL CORPORATION: "Sidelink Resource Allocation and Configuration for Wearable and loT Use Cases", R1-170733, 05-2017, IDS 2/18/2020), in view of KHORYAEV (PCT/US2015/066152, published as WO2016/182601, and further published as US Pub. No.:2018/0146494), in view of Uchiyama (US Pub. No.:2020/0084811), in view of Lenovo (Lenovo, Motorola Mobility, “Sidelink resource allocation and configuration", R1-1707772, 05-2017, IDS 2/18/2020), and further in view of Loehr (EP3125643A1).

As per claim 22, the combination of Intel, KHORYAEV, Uchiyama and Lenovo disclose the method according to claim 21.

The combination of Intel, KHORYAEV, Uchiyama and Lenovo however does not explicitly disclose further comprising receiving an indication of a first resources pair selected by the relay unit from the first resources pool, wherein the first resources pair includes SL transmission resources and SL reception resources, and the SL reception resources are corresponding to SL transmission resources. 

Loehr however disclose a method comprising receiving an indication of a first resources pair selected by the relay unit from the first resources pool, wherein the first resources pair includes SL transmission resources and SL reception resources, and the SL reception resources are corresponding to SL transmission resources (see para. 0187-0188, for downlink, the resource scheduling per-
formed by the eNodeB will consider the buffer status of the eNodeB for the remote logical channels and the relay logical channels so as to then assign (downlink) radio resources to transmit either the relay data or the remote data to the relay UE. As usual, a corresponding downlink resource assignment (e.g. DCI of Format 1A, B, C; D or corresponding Format 2 DL related DCls) can be transmitted over the (E)-PDCCH to the relay UE indicating the radio resources at which the relay UE shall receive the downlink remote or relay data from the eNodeB. This downlink resource assignment can correspondingly be addressed to either the relay C-RNTI, thereby indicating that the downlink resource assignment is applicable to the relay logical channels (relay data), or to the remote C-RNTI, thereby indicating that the downlink resource assignment is applicable to the remote logical channels (remote data). The relay UE knows from the particular RNTI included in the received downlink resource assignment that the data to be received is either remote or relay data and further will be able to receive the downlink re- mote/relay data at the indicated radio resources, see also para. 0089). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a method comprising receiving an indication of a first resources pair selected by the relay unit from the first resources pool, wherein the first resources pair includes SL transmission resources and SL reception resources, and the SL reception resources are corresponding to SL transmission resources, as taught by Loehr, in the system of Intel, KHORYAEV, Uchiyama and Lenovo, so as to enable the UE- autonomous resource selection, where a UE on its own selects resources (time and frequency) from resource pool(s) to transmit direct data and direct control informa-tion (i.e. SA), see Lenovo, paragraph 0089.

As per claim 23, the combination of Intel, KHORYAEV, Uchiyama, Lenovo and Loehr disclose the method according to claim 22.

Loehr further disclose  wherein the first resources pair is selected by the relay unit based on one or more of a the channel state, the ratio, the buffer status of the relay unit, the buffer status report of one or more remote units, the first buffer state of UL transmission of the relay unit, the second buffer state of SL transmission and reception transmission/reception of the relay unit, the expected payload size of UL transmission data and SL transmission and reception transmission/reception data of the relay unit, the traffic type, the -5-traffic period, the traffic priority, the and a traffic payload size, or some combination thereof (see para. 0187-0188, for uplink, the resource scheduling performed by the eNodeB will consider the buffer status in the relay UE for the remote and relay logical channels, reported to the eNodeB by the relay UE using buffer status reports as will be explained later. The eNodeB thus decides on the uplink radio resources to assign to the relay UE for the relay UE to transmit either the relay data or the remote data to the eNodeB).

As per claim 24, the combination of Intel, KHORYAEV, Uchiyama, Lenovo and Loehr disclose the method according to claim 22.

Lenovo further disclose determining a second resources pool; and transmitting the second resources pool to the relay unit by the higher layer signaling (see section 2.1, 2.2, in case that both remote UE (w/o CE technology) and relay UE are in the coverage of a same eNB, the sidelink communication between relay UE and remote UE can be based on eNB downlink signaling/scheduling / transmitted to the relay unit by a higher layer signaling). 

As per claim 26, the combination of Intel, KHORYAEV, Uchiyama, Lenovo and Loehr disclose the method according to claim 22.

Loehr further disclose confirming the selection of the first resources pair for SL communication by the relay unit; and transmitting an indication that the selection of the first resources pair for SL communication by the relay unit is confirmed (see para. 0187-0189,  a corresponding downlink resource assignment (e.g. DCI of Format 1A, B, C; D or corresponding  Format 2 DL related DCls) can be transmitted over the (E)-PDCCH to the relay UE indicating the radio resources at which the relay UE shall receive the downlink  remote  or relay  data  from  the  eNodeB.  This downlink  resource  assignment  can correspondingly be addressed to either the relay C-RNTI, thereby indicating that the downlink resource assignment  is applicable  to the relay logical channels (relay data), or to the remote C-RNTI,  thereby  indicating  that  the downlink  resource assignment is applicable to the remote logical channels (remote  data). The relay UE knows from the particular RNTI included in the received downlink resource assignment that the data to be received is either remote or relay data and further will be able to receive the downlink remote/relay data at the indicated radio resources). 

As per claim 52, claim 52 is rejected the same way as claim 22.
As per claim 53, claim 53 is rejected the same way as claim 23.
As per claim 54, claim 54 is rejected the same way as claim 24.
As per claim 56, claim 56 is rejected the same way as claim 26.

Claims 25, and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Intel (INTEL CORPORATION: "Sidelink Resource Allocation and Configuration for Wearable and loT Use Cases", R1-170733, 05-2017, IDS 2/18/2020), in view of KHORYAEV (PCT/US2015/066152, published as WO2016/182601, and further published as US Pub. No.:2018/0146494), in view of Uchiyama (US Pub. No.:2020/0084811), in view of Lenovo (Lenovo, Motorola Mobility, “Sidelink resource allocation and configuration", R1-1707772, 05-2017, IDS 2/18/2020), and further in view of in view of Loehr (EP3125643A1).

As per claim 25, the combination of Intel, KHORYAEV, Uchiyama, Lenovo and Loehr disclose the method according to claim 22.

KHORYAEV further disclose determining a second resources pair for SL communication which is different with the first resources pair selected by the relay unit, the second resources pair includes SL transmission resources and SL reception resources, and the SL reception resources are corresponding to SL transmission resources; and transmitting the second resources pair to the relay unit by a downlink control signaling (see para. 0111, wherein the control signaling communicated to at least one of the relay UE and the remote UE indicates a set of prioritization rules that provide concurrency avoidance at the relay UE for predefined types of concurrent communications, wherein the set of prioritization rules indicate that cellular communications between the relay UE and the eNodeB are assigned a first priority level, relay ProSe traffic between the relay UE and the eNodeB is assigned a second priority level, direct ProSe communications between the relay UE and the remote UE are assigned a third priority level, and discovery communications between the relay UE and the remote UE are assigned a fourth priority level). 

As per claim 55, claim 55 is rejected the same way as claim 25.

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
Second Rejection:

Claims 1, 16-17, 28-29, 31, 46-47 and 58-59 are rejected under 35 U.S.C. 103 as being unpatentable over Intel (INTEL CORPORATION: "Sidelink Resource Allocation and Configuration for Wearable and loT Use Cases", R1-170733, 05-2017, IDS 2/18/2020), in view of Uchiyama et al (US Pub. No.:2021/0105066), and further in view of Uchiyama811 (US Pub. No.:2020/0084811).

As per claim 1, Intel disclose An apparatus (see Fig.1, Fig.2, eNB) comprising: a base station(see Fig.1, Fig.2, eNB), the apparatus further comprising:
 a transceiver (see Fig.1, Fig.2, eNB with a transceiver for sending and receiving to and from eRelay UE) that receives, from a relay unit (see Fig.1, Fig.2, Relay UE), at least two parameters selected from the group comprising: a channel state,  eNB directly control transmission (reception) resources of both eRelay and eRemote UEs or via eRelay UE, section 2.3,  eRemote UE conduct simple sidelink measurements in order to determine the best resource for sidelink reception (e.g. best frequency sub-channel) and inform the eNB / receiving/receives a channel state, and frequency resource allocation of resource pool are aligned with eRemote UE BW capabilities, i.e. separate configuration of resource pools is needed for BLLC eRemote UEs and eRemote UEs with full bandwidth capabilities, the expected payload size of UL transmission data and SL transmission and reception data of the relay unit, for eRemote UEs operating in the whole system bandwidth, clearly as is shown in Fig.1 and Fig.2, the Relay UE sends/transmits the sidelink measurements and the Remote UE bandwidth needs/capabilities to the eNB, the eRelay UE decide on its own how to utilize sidelink resources that are not expected to be used for UL transmission towards eNB, eRelay UE control eRemote UE transmission resources).
a processor (see Fig.1, Fig.2, eNB with a CPU) that determines a first resources pool for sidelink (SL) communication (see section 2, multiple pools are configured by eNB for sidelink operation), wherein the first resources pool includes SL transmission resources and SL reception resources and the first resource pool is determined based on the channel state, an expected payload size of UL transmission data and SL transmission and reception data of the relay unit, a traffic type, a traffic period, a traffic priority, a traffic payload size, or some combination thereof (see section 2,  resources for sidelink transmission/reception are assigned to narrow-band Remote UEs either by eNB or Relay UE under eNB control, and 2.1, eNB controlled resource allocation, eNB directly control transmission (reception) resources of eRelay UE, and section 2.3, eNB receives sidelink measurements and eNB control sidelink transmission and reception resources for both eRelay and eRemote UEs, determined based on the sidelink measurements / the channel state ); and 
wherein the transceiver transmits resource information indicating the first resource pool for SL transmission and reception to the relay unit (see Fig.1, Fig.2, eRelay UE / a relay unit, see section 2, 2.1, eNB controls sidelink transmission and reception resources for eRelay UE, the pool is configured by eNB for sidelink operation, and UE select pool and resource within a pool for transmission / the first resource pool, also the eNB control signaling / the semi-static signaling is used to configure multiple UE-specific sidelink transmission/reception patterns (e.g. resource pool) / indicating the first resource pool for SL, see also section 2.1 Proposal 3, eNB configure/control sidelink and cellular link monitoring occasions for eRelay and eRemote UEs on top of sidelink resource pool configurations / transmits resource information indicating the first resource pool for SL).

Although Intel disclose receiving a channel state and determines a first resources pool for sidelink (SL) communication;

Intel however does not explicitly the alternate limitations of  the transceiver that receives a ratio, a buffer status of a relay unit, a buffer status report of one or more remote units, a first buffer state of uplink (UL) transmission of the relay unit, a second buffer state of sidelink (SL) transmission and reception of the relay unit, an expected payload size of UL transmission data and SL transmission and reception data of the relay unit, a traffic type, a traffic period, a traffic priority, a traffic payload size, or some combination thereof, and the first resource pool is determined based on the ratio, the buffer status of the relay unit, the buffer status report of one or more remote units, the first buffer state of UL transmission of the relay unit, the second buffer state of SL transmission and reception of the relay unit, the expected payload size of UL transmission data and SL transmission and reception data of the relay unit, the traffic type, the traffic period, the traffic priority, the traffic payload size, or some combination thereon;

Uchiyama however disclose a base station (see Fig.1, Fig.8, a base station 100) comprising a transceiver (see Fig.8, Wireless Communication Unit 120, see para. 0119-0120) that receives or some combination thereof (see para. 0181-0191, 0195,  the proportion of sidelink downlink/sidelink uplink is set by the relay UE 200 or the base station 100. In this case, the proportion of the sidelink downlink/sidelink uplink is set based on information provided from the remote UE 300 or the relay UE 200. Examples of the information provided from the remote UE 300 or the relay UE 200 include BSR ( Buffer status report) of the remote UE 300 or the relay UE 200, a DL (Downlink)/UL (Uplink) request, DL/UL configuration information from the relay UE 200 positioned nearby, a type of remote UE 300 or relay UE 200, and priority of traffic of the remote UE 300 or the relay UE 200. The DL/UL request is equivalent to a downlink increase request or an uplink increase request. In addition, the DL/UL configuration information can be acquired based on system information or SCI (Sidelink Control Information) regarding the relay UE 200 positioned nearby. In addition, examples of the type of remote UE 300 or relay UE 200 include UE category information and UE capability information), and a first resource pool is determined based on the buffer status of a relay unit, a buffer status report of one or more remote units, a first buffer state of uplink (UL) transmission of the relay unit, a second buffer state of sidelink (SL) transmission and reception of the relay unit, an expected payload size of UL transmission data and SL transmission and reception data of the relay unit, a traffic type, a traffic period, a traffic priority, a traffic payload size or some combination thereon (see para. 0195-0197, the base station 100 individually controls the allocation of the resource pool (for example, sub-resource pool groups) to each wireless link between each of the plurality of pieces of relay UE 200 and the remote UE 300 associated with the relay UE 200 on the basis of the acquired information, see also para. 0141, the base station 100 can recognize the status of the local sidelink communication under the relay UE 200 when allocating the resource pool more suitable for each piece of relay UE 200. Under the circumstances, the present embodiment proposes an example of a method in which the relay UE 200 or the remote UE 300 measures the status of the sidelink and feeds back the status to the base station 100, see also Fig.13, para. 0143-0147, 0181, the relay UE 200  provided with the resource pool notify the base station 100 of the QoS (for example, traffic, UE category, or the like) of the relay UE 200, in this case, the base station 100 take into account the notified QoS information to carry out the allocation of the resource pool, see also para. 0139, the base station 100 allocate, to the relay UE 200, a resource pool dedicated to the relay terminal UE 200, see also para. 0146, the base station 100 (communication control unit 153) carries out allocation of a resource pool to at least one of the relay UE 200 or the remote UE 300 in the network based on the information reported from at least one of the relay UE 200 or the remote UE 300 (S107). The base station 100 notifies at least one of the relay UE 200 or the remote UE 300 of the result of the allocation of the resource pool (S109a, S109b). As a result, the relay UE 200 and the remote UE 300 can use the allocated resource pool to perform the communication (S111)).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the alternate limitations of  the transceiver that receives a buffer status of a relay unit, a buffer status report of one or more remote units, a first buffer state of uplink (UL) transmission of the relay unit, a second buffer state of sidelink (SL) transmission and reception of the relay unit, an expected payload size of UL transmission data and SL transmission and reception data of the relay unit, a traffic type, a traffic period, a traffic priority, a traffic payload size, or some combination thereof, and the first resource pool is determined based on the ratio, the buffer status of the relay unit, the buffer status report of one or more remote units, the first buffer state of UL transmission of the relay unit, the second buffer state of SL transmission and reception of the relay unit, the expected payload size of UL transmission data and SL transmission and reception data of the relay unit, the traffic type, the traffic period, the traffic priority, the traffic payload size, or some combination thereon, as taught by Uchiyama, in the system of Intel, so as to provide guarantee end-to-end communication quality (QoS) between a base station and the remote communication apparatus, and establishment of a highly reliable communication path, see Uchiyama, paragraphs 29-30.

The combination Intel and Khoryaev a processor that determines “a modification” to the first resources pool for sidelink (SL) communication;

Uchiyama811 however disclose a base station (see Fig.3, base station 100) comprising: a processor (see Fig.3, processing Unit 150) that determines “a modification” to the first resources pool for sidelink (SL) communication (see para. 0128-0129, 0141, the configuration information is set from the base station 100 at the time of assignment of the sub resource pool or the resource pool and  changed / modified { “a modification”} in accordance with the channel to be transmitted, such as Communication or Discovery, considering information such as BSR, traffic type, or priority information); and a transceiver (see Fig.3, wireless communication unit 120) transmits resource information indicating the modification to the first resource pool for SL transmission and reception to the relay unit (see para. 0128-0129, 0141, the base station 100 implements additional assignment of a resource pool or a sub resource pool in response to an addition request from relay terminal 200, the base station 100 performs resource pool assignment to the relay terminal 200 and the remote terminal 300, and the relay terminal 200 performs sub resource pool assignment to the remote terminal 300. In this case, the base station 100 assigns the resource pool alone to the relay terminal 200 and the remote terminal 300, while the relay terminal assigns the resource pool and the sub resource pool including the anchor sub resource pool, to the remote terminal 300 / transmits resource information indicating the modification to the first resource pool).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a processor that determines “a modification” to the first resources pool for sidelink (SL) communication, as taught by Uchiyama811, in the system of Intel and KHORYAEV, so as to provide a new and improved communication apparatus and terminal apparatus capable of achieving enhancement in communication quality of device-to-device communication while achieving low power consumption of the device that performs device-to-device communication, see Uchiyama811, paragraphs 6-9.

As per claim 16, claim 16 correspond to method of claim 1, and is rejected the same way as claim 1.
As per claim 31, claim 31 is rejected the same way as claim 1.
As per claim 46, claim 46 is rejected the same way as claim 1.

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
Third Rejection:
Claim(s) 1, 16, 31, and 46  are rejected under 35 U.S.C. 103 as being unpatentable over  Lenovo (Lenovo, Motorola Mobility, “Sidelink resource allocation and configuration", R1-1707772, 05-2017, IDS 2/18/2020), in view of KHORYAEV (PCT/US2015/066152, published as WO2016/182601, and further published as US Pub. No.:2018/0146494), and further in view of Uchiyama811 (US Pub. No.:2020/0084811).

As per claim 1, Lenovo disclose An apparatus comprising: 
	a transceiver that receives a buffer status of a relay unit, a buffer status report of one or more remote units, a first buffer state of uplink (UL) transmission of the relay unit (see section 3, Relay UE assists eNB to perform resource allocation for sidelink communication, see also section 2.1, in order to reduce unnecessary retransm1ss10n caused by halt:-duplex colhs1on between the relay
UE and the remote UE, the relay UE can determine the transmission and reception pattern among its paired remote UE(s) and itself. This pattern can be generated by the relay UE or the eNB based on e.g., buffer status of relay UE and/or remote UE),
a processor (see para. 2, relay UE with a CPU) that determines a first resources pool for sidelink (SL) communication, wherein the first resources pool includes SL transmission resources and SL reception resources (see para. 2, the relay UE and the remote UE  autonomously select resource from the eNB preconfigured resource pool for sidelink (SL) communication, also eNB preconfigured  a resource pool consisting of one or multiple sub-band(s)/sub-channel(s) for relay UE / a first resources pool for sidelink (SL) communication); and 
the transceiver (see para. 2, relay UE with a transceiver) that transmits resources information for SL transmission and reception to a relay unit (see para. 2.2, 2.3, relay UE, eNB perform resource allocation for sidelink communication for relay UE).

Lenovo however does not explicitly the alternate limitations of  the transceiver that receives a ratio, a buffer status of a relay unit, a buffer status report of one or more remote units, a first buffer state of uplink (UL) transmission of the relay unit, a second buffer state of sidelink (SL) transmission and reception of the relay unit, an expected payload size of UL transmission data and SL transmission and reception data of the relay unit, a traffic type, a traffic period, a traffic priority, a traffic payload size, or some combination thereof, and the first resource pool is determined based on the ratio, the buffer status of the relay unit, the buffer status report of one or more remote units, the first buffer state of UL transmission of the relay unit, the second buffer state of SL transmission and reception of the relay unit, the expected payload size of UL transmission data and SL transmission and reception data of the relay unit, the traffic type, the traffic period, the traffic priority, the traffic payload size, or some combination thereon;

KHORYAEV however disclose a transceiver that receives period, a traffic priority, a traffic payload size, or some combination thereof (see para. 0030, 0059, 0075, since the relay and remote UEs can have different traffic types, additional prioritization rules can be introduced to handle different traffic types. Examples of traffic types can include cellular traffic (between the relay UE and the eNodeB), relay traffic (between the remote UE and the relay UE, or between the relay UE and the eNodeB), direct traffic (between the remote and relay UEs), and discovery traffic (between the remote and relay UEs, also since the relay and remote UEs can have different traffic types, additional prioritization rules can be introduced to handle different traffic types. Examples of traffic types can include cellular traffic (between the relay UE and the eNodeB), relay traffic (between the remote UE and the relay UE, or between the relay UE and the eNodeB), direct traffic (between the remote and relay UEs), and discovery traffic (between the remote and relay UEs), see also para. 0120, 0124), and a first resource pool is determined based on the or some combination thereon (see para. 0025, 0057, 0040, with respect to STM #1 and a Type B concurrency at the relay UE 420 (i.e., a sidelink reception (RX) and cellular TX concurrency at the relay UE 420), the eNodeB 410 directly control cellular transmissions of the relay UE 420, in order to avoid conflicts with sidelink reception at the relay UE 420, the eNodeB 410 utilize various mechanisms for managing the sidelink receptions at the relay UE 420, see also para. 0044, 0048, 0053, the eNodeB 410 can (pre-) configure two resource pools (i.e., two defined resource pools of subframes) for the relay UE 420--a first resource pool for sidelink transmissions to the remote UE 430 and a second resource pool for sidelink receptions from the remote UE 430. In other words, the eNodeB 410 can limit or resolve the relay UE 420 to only utilize certain subframes for sidelink receptions from the remote UE 430, as well as limit or resolve the relay UE 420 to only utilize certain subframes for sidelink transmissions to the remote UE 430. In another example, the eNodeB 410 can (pre-) configure a subset of Time Resource Patterns (T-RPTs) or PSCCH resources to be used for sidelink transmissions by the remote UE 430, as well as sidelink receptions and sidelink transmissions by the relay UE 420 and the remote UE 430, respectively. Also per para. 0053, higher layer signaling is used to indicate resources used for sidelink transmissions at the remote UE 430 when the remote UE 430 is in-coverage or out-of-coverage. The higher layer signaling can introduce linkage between a Mode-1 control/data pool).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the alternate limitations of  the transceiver that receives a ratio, a buffer status of a relay unit, a buffer status report of one or more remote units, a first buffer state of uplink (UL) transmission of the relay unit, a second buffer state of sidelink (SL) transmission and reception of the relay unit, an expected payload size of UL transmission data and SL transmission and reception data of the relay unit, a traffic type, a traffic period, a traffic priority, a traffic payload size, or some combination thereof, and the first resource pool is determined based on the ratio, the buffer status of the relay unit, the buffer status report of one or more remote units, the first buffer state of UL transmission of the relay unit, the second buffer state of SL transmission and reception of the relay unit, the expected payload size of UL transmission data and SL transmission and reception data of the relay unit, the traffic type, the traffic period, the traffic priority, the traffic payload size, or some combination thereon, as taught by KHORYAEV, in the system of Lenovo, so as to handle concurrent processes at the relay UE and the remote UE in order to avoid performance loss at the access and backhaul links when L3 based D2D relaying is applied. In other words, various techniques can be applied to prevent the relay UE from attempting to perform D2D communications and/or cellular transmissions in the same uplink subframes. By applying these various techniques, conflicts at the relay UE can be avoided (i.e., D2D and cellular communications with the eNodeB and the remote UE can be configured such that they will not occur in overlapping subframes), see KHORYAEV, paragraphs 29-30.

The combination Intel and Khoryaev a processor that determines “a modification” to the first resources pool for sidelink (SL) communication;

Uchiyama811 however disclose a base station (see Fig.3, base station 100) comprising: a processor (see Fig.3, processing Unit 150) that determines “a modification” to the first resources pool for sidelink (SL) communication (see para. 0128-0129, 0141, the configuration information is set from the base station 100 at the time of assignment of the sub resource pool or the resource pool and  changed / modified { “a modification”} in accordance with the channel to be transmitted, such as Communication or Discovery, considering information such as BSR, traffic type, or priority information); and a transceiver (see Fig.3, wireless communication unit 120) transmits resource information indicating the modification to the first resource pool for SL transmission and reception to the relay unit (see para. 0128-0129, 0141, the base station 100 implements additional assignment of a resource pool or a sub resource pool in response to an addition request from relay terminal 200, the base station 100 performs resource pool assignment to the relay terminal 200 and the remote terminal 300, and the relay terminal 200 performs sub resource pool assignment to the remote terminal 300. In this case, the base station 100 assigns the resource pool alone to the relay terminal 200 and the remote terminal 300, while the relay terminal assigns the resource pool and the sub resource pool including the anchor sub resource pool, to the remote terminal 300 / transmits resource information indicating the modification to the first resource pool).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a processor that determines “a modification” to the first resources pool for sidelink (SL) communication, as taught by Uchiyama811, in the system of Intel and KHORYAEV, so as to provide a new and improved communication apparatus and terminal apparatus capable of achieving enhancement in communication quality of device-to-device communication while achieving low power consumption of the device that performs device-to-device communication, see Uchiyama811, paragraphs 6-9.

As per claim 16, claim 16 is rejected the same way as claim 1.
As per claim 31, claim 31 is rejected the same way as claim 1.
As per claim 46, claim 46 is rejected the same way as claim 1.

Allowable Subject Matter
Claims 27, 30, 57 and 60 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wei (US Pub. No.:2018/0242393) – see para. 0054, “D2D relaying resources are allocated under a hybrid control mode wherein a first set of resources, or resource pool, is allocated by the network to a relay node and the relay can then decide how to allocate the resources in the resource pool, for communications with terminals to carry out D2D relaying. In this other example, such a partial network control mode is being implemented. A resource pool is configured by the network for UE-to-UE relay via the relay node where the resource pool could be semi-configured or dynamically configured by the network. For example, a semi-configured resource pool can be signalled by higher layer to the relay and/or the corresponding D2D UEs, such as by indicating an identifier for a pool identifying the pool amongst the variety of pools that are pre-configured. In one example using a dynamic resource pool, the relay UE can ask the resource allocation for its local D2D sub-network to the network each time a resource pool is needed (e.g. if no resource pool was previously configured and the relay will now operate as a relay or if a resource pool was previously configured but the relay requires additional resources to perform the relaying). Once the resource pool has been allocated to the relay, this relay can decide by itself how to allocate the resources of the resource pool to the D2D UEs it is interacting with and can send them the corresponding control information, e.g. on a sidelink.”

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKERAM JANGBAHADUR/
Primary Examiner, Art Unit 2469